


113 S2323 : Gold Star Fathers Act of 2014
U.S. Senate
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
113th CONGRESS2d Session
S. 2323
IN THE HOUSE OF REPRESENTATIVES

September 11, 2014
Referred to the Committee on Oversight and Government Reform

AN ACT
To amend chapter 21 of title 5, United States Code, to provide that fathers of certain permanently disabled or deceased veterans shall be included with mothers of such veterans as preference eligibles for treatment in the civil service.


1.Short titleThis Act may be cited as the Gold Star Fathers Act of 2014.
2.Preference eligible treatment for fathers of certain permanently disabled or deceased veteransSection 2108(3) of title 5, United States Code, is amended by striking subparagraphs (F) and (G) and inserting the following:

(F)the parent of an individual who lost his or her life under honorable conditions while serving in the armed forces during a period named by paragraph (1)(A) of this section, if—
(i)the spouse of that parent is totally and permanently disabled; or
(ii)that parent, when preference is claimed, is unmarried or, if married, legally separated from his or her spouse;
(G)the parent of a service-connected permanently and totally disabled veteran, if—
(i)the spouse of that parent is totally and permanently disabled; or
(ii)that parent, when preference is claimed, is unmarried or, if married, legally separated from his or her spouse; and.
3.Effective dateThe amendment made by this Act shall take effect 90 days after the date of enactment of this Act.
Passed the Senate September 10, 2014.Nancy Erickson,Secretary
